
	

113 HR 5260 IH: Stop Disability Fraud Act of 2014
U.S. House of Representatives
2014-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5260
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2014
			Mr. Sam Johnson of Texas (for himself, Mrs. Black, Mr. Brady of Texas, Mr. Griffin of Arkansas, and Mr. Kelly of Pennsylvania) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Social Security Act to prevent disability fraud, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Stop Disability Fraud Act of 2014.
		2.Table of contentsThe table of contents for this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Title I—Combating Conspiracy Fraud
				Sec. 101. Expansion of cooperative disability investigations units.
				Sec. 102. Exclusion of certain medical sources of evidence.
				Sec. 103. Immediate suspension of claimant representatives upon certain convictions or disbarment.
				Sec. 104. New and stronger penalties.
				Sec. 105. Review of highest-earning claimant representatives.
				Title II—Strengthening Program Protections
				Sec. 201. Pre-effectuation and post-effectuation quality reviews of hearing dispositions.
				Sec. 202. Uniform qualification standards for disability determination decision makers.
				Sec. 203. Increased transparency.
				Sec. 204. Data exchange standardization.
				Title III—Modernizing Disability Programs
				Sec. 301. Updating of medical-vocational guidelines.
				Sec. 302. Research and demonstration projects.
				Sec. 303. Referrals to vocational rehabilitation or other public or private return-to-work service
			 providers.
				Sec. 304. Online benefit assessment tools.
				Title IV—Other Program Improvements
				Sec. 401. Real property acquired by the Trust Funds.
				Sec. 402. Rules relating to distribution of death information furnished to or maintained by the
			 Social Security Administration.
				Sec. 403. Reconsiderations of disability cessation determinations.
			
		ICombating Conspiracy Fraud
			101.Expansion of cooperative disability investigations unitsNot later than October 1, 2016, the Commissioner of Social Security shall take any necessary
			 actions to ensure that cooperative disability investigations units have
			 been established that would cover each of the 50 States, the District of
			 Columbia, Puerto Rico, Guam, the Northern Mariana Islands, the Virgin
			 Islands, and American Samoa.
			102.Exclusion of certain medical sources of evidence
				(a)In generalSection 223(d)(5) of the Social Security Act (42 U.S.C. 423(d)(5)) is amended by adding at the end
			 the following:
					
						(C)In making any determination with respect to whether an individual is under a disability or
			 continues to be under a disability, the Commissioner of Social Security
			 may not consider any evidence furnished by an unlicensed or sanctioned
			 physician or health care practitioner..
				(b)Effective dateThe amendment made by subsection (a) shall apply with respect to determinations of disability made
			 on or after the date that is 1 year after the date of the enactment of
			 this Act.
				103.Immediate suspension of claimant representatives upon certain convictions or disbarmentSection 206(a)(1) of the Social Security Act (42 U.S.C. 406(a)(1)) is amended—
				(1)in the third sentence, by striking disbarred or each place it appears; and
				(2)by inserting after the third sentence the following: Upon conviction of an individual for a felony or a crime of moral turpitude in a Federal or State
			 Court or, in the case of an attorney, upon disbarment from any court or
			 bar to which he or she was previously admitted to practice, the
			 Commissioner may, after due notice, immediately disqualify or suspend the
			 individual from appearing as a claimant representative before the Social
			 Security Administration, pending an expedited hearing.
				104.New and stronger penalties
				(a)Conspiracy To commit Social Security fraud
					(1)Amendment to title IISection 208(a) of the Social Security Act (42 U.S.C. 408(a)) is amended—
						(A)in paragraph (7)(C), by striking or at the end;
						(B)in paragraph (8), by adding or at the end; and
						(C)by inserting after paragraph (8) the following:
							
								(9)conspires to commit any offense described in any of paragraphs (1) through (8),.
						(2)Amendment to title VIIISection 811(a) of such Act (42 U.S.C. 1011(a)) is amended—
						(A)in paragraph (3), by striking or at the end;
						(B)in paragraph (4), by striking the comma and adding ; or at the end; and
						(C)by inserting after paragraph (4) the following:
							
								(5)conspires to commit any offense described in any of paragraphs (1) through (4),.
						(3)Amendment to title XVISection 1632(a) of such Act (42 U.S.C. 1383a(a)) is amended—
						(A)in paragraph (3), by striking or at the end;
						(B)in paragraph (4), by adding or at the end; and
						(C)by inserting after paragraph (4) the following:
							
								(5)conspires to commit any offense described in any of paragraphs (1) through (4),.
						(b)Increased criminal penalties for certain individuals in positions of trust
					(1)Amendment to title IISection 208(a) of the Social Security Act (42 U.S.C. 408(a)), as amended by subsection (a), is
			 further amended by striking the period at the end and inserting , except that in the case of a person who receives a fee or other income for services performed in
			 connection with any determination with respect to benefits under this
			 title (including a claimant representative, translator, or current or
			 former employee of the Social Security Administration), or who is a
			 physician or other health care provider who submits, or causes the
			 submission of, medical or other evidence in connection with any such
			 determination, such person shall be guilty of a felony and upon conviction
			 thereof shall be fined under title 18, United States Code, or imprisoned
			 for not more than ten years, or both..
					(2)Amendment to title VIIISection 811(a) of such Act (42 U.S.C. 1011(a)), as amended by subsection (a), is further amended by
			 striking the period at the end and inserting , except that in the case of a person who receives a fee or other income for services performed in
			 connection with any determination with respect to benefits under this
			 title (including a claimant representative, translator, or current or
			 former employee of the Social Security Administration), or who is a
			 physician or other health care provider who submits, or causes the
			 submission of, medical or other evidence in connection with any such
			 determination, such person shall be guilty of a felony and upon conviction
			 thereof shall be fined under title 18, United States Code, or imprisoned
			 for not more than ten years, or both..
					(3)Amendment to title XVISection 1632(a) of such Act (42 U.S.C. 1383a(a)), as amended by subsection (a), is further amended
			 by striking the period at the end and inserting , except that in the case of a person who receives a fee or other income for services performed in
			 connection with any determination with respect to benefits under this
			 title (including a claimant representative, translator, or current or
			 former employee of the Social Security Administration), or who is a
			 physician or other health care provider who submits, or causes the
			 submission of, medical or other evidence in connection with any such
			 determination, such person shall be guilty of a felony and upon conviction
			 thereof shall be fined under title 18, United States Code, or imprisoned
			 for not more than ten years, or both..
					(c)Increased civil monetary penalties for certain individuals in positions of trustSection 1129(a)(1) of the Social Security Act (42 U.S.C.1320a-8(a)(1)) is amended, in the matter
			 following subparagraph (C), by inserting after withholding disclosure of such fact the following: , except that in the case of such a person who receives a fee or other income for services
			 performed in connection with any such determination (including a claimant
			 representative, translator, or current or former employee of the Social
			 Security Administration) or who is a physician or other health care
			 provider who submits, or causes the submission of, medical or other
			 evidence in connection with any such determination, the amount of such
			 penalty shall be not more than $7,500.
				(d)Establishment of sanctions for violations by claimant representatives
					(1)In generalSection 206(a)(1) of the Social Security Act (42 U.S.C. 406(a)(1)) is amended by inserting after or who violates any provision of this section for which a penalty is prescribed. the following: The Commissioner of Social Security shall establish rules under which fines and other sanctions the
			 Commissioner determines to be appropriate may be imposed for failure to
			 comply with the Commissioner's rules and regulations.
					(2)Collection of finesSection 206(d)(3) of such Act (42 U.S.C. 406(d)(3)) is amended by inserting after under paragraph (1) the following: , and any fine imposed on the attorney under subsection (a)(1),.
					(e)Civil monetary penalty on claimant representativesSection 1129(a) of the Social Security Act (42 U.S.C. 1320a–8(a)) is amended by adding at the end
			 the following:
					
						(4)Any person (including an organization, agency, or other entity) who, while acting as a claimant
			 representative pursuant to section 206, knowingly charges, demands,
			 receives, or collects for services rendered in excess of the maximum fee
			 prescribed by the Commissioner of Social Security or allowed by a court in
			 connection with proceedings before the court to which section 206(b)(1) is
			 applicable, shall be subject to, in addition to any other penalties that
			 may be prescribed by law, a civil monetary penalty of not more than $7,500
			 for each violation. Such person shall also be subject to an assessment, in
			 lieu of damages sustained by the United States resulting from the improper
			 payment, of not more than twice the amount of any payments so received..
				(f)Inflation adjustment of certain civil monetary penaltiesTitle XI of the Social Security Act (42 U.S.C. 1301 et seq.) is amended by inserting after section
			 1129B the following:
					
						1129C.Civil monetary penalty inflation adjustment
							(a)Adjustment by regulationThe Commissioner of Social Security shall, not later than 180 days after the date of enactment of
			 the Stop Disability Fraud Act of 2014, and at least once every 4 years thereafter—
								(1)by regulation adjust the maximum amount of each civil monetary penalty by the inflation adjustment
			 described under subsection (b); and
								(2)publish each such regulation in the Federal Register.
								(b)Amount of adjustmentThe inflation adjustment under subsection (a) shall be determined by increasing the maximum amount
			 of each civil monetary penalty by the cost-of-living adjustment. Any
			 increase determined under this subsection shall be rounded to the nearest—
								(1)multiple of $1,000 in the case of penalties greater than $1,000 but less than or equal to $10,000;
			 and
								(2)multiple of $5,000 in the case of penalties greater than $10,000 but less than or equal to
			 $100,000.
								(c)DefinitionsFor purposes of this section—
								(1)the term civil monetary penalty means—
									(A)a penalty imposed by paragraph (1) or (3) of section 1129(a); and
									(B)a penalty imposed by paragraph (1) or (2) of section 1140(b).
									(2)the term cost-of-living adjustment means the percentage (if any) for each civil monetary penalty by which—
									(A)the Consumer Price Index for all Urban Consumers (CPI–U) for the month of June of the calendar year
			 preceding the adjustment, exceeds
									(B)the CPI–U for the month of June of the calendar year in which the amount of such civil monetary
			 penalty was last set or adjusted pursuant to law.
									(d)Application of increaseAny increase under this Act in a civil monetary penalty shall apply only to violations which occur
			 after the date the increase takes effect..
				(g)Mandatory restitution in Social Security fraud cases
					(1)Amendments to title IISection 208(b) of the Social Security Act (42 U.S.C. 408(c)) is amended—
						(A)in paragraph (1), by striking may order and inserting shall order;
						(B)in paragraph (2), by striking 3663 and inserting 3663A;
						(C)by striking paragraph (3); and
						(D)by redesignating paragraphs (4) and (5) as paragraphs (3) and (4), respectively.
						(2)Amendments to title VIIISection 811(b) of such Act (42 U.S.C. 1011(b)) is amended—
						(A)in paragraph (1), by striking may order and inserting shall order;
						(B)in paragraph (2), by striking 3663 and inserting 3663A;
						(C)by striking paragraph (3); and
						(D)by redesignating paragraph (4) as paragraph (3).
						(3)Amendments to title XVISection 1632(b) of such Act (42 U.S.C. 1383a(b)) is amended—
						(A)in paragraph (1), by striking may order and inserting shall order;
						(B)in paragraph (2), by striking 3663 and inserting 3663A;
						(C)by striking paragraph (3); and
						(D)by redesignating paragraph (4) as paragraph (3).
						(4)Effective dateThe amendments made by paragraphs (1), (2), and (3) shall apply with respect to violations
			 occurring on or after the date of the enactment of this Act.
					(h)References to Social Security and Medicare in electronic communications
					(1)In generalSection 1140(a)(1) of the Social Security Act (42 U.S.C. 1320b–10(a)(1)) is amended by inserting (including any Internet or other electronic communication) after or other communication.
					(2)Each communication treated as separate violationSection 1140(b) of such Act (42 U.S.C. 1320b–10(b)) is amended by inserting after the second
			 sentence the following: In the case of any items referred to in subsection (a)(1) consisting of Internet or other
			 electronic communications, each dissemination, viewing, or accessing of
			 such a communication which contains one or more words, letters, symbols,
			 or emblems in violation of subsection (a) shall represent a separate
			 violation..
					(i)No benefits payable to individuals for whom a civil monetary penalty is imposed for fraudulently
			 concealing work activitySection 222(c)(5) of the Social Security Act (42 U.S.C. 422(c)(5)) is amended by inserting after conviction by a Federal court the following: , or the imposition of a civil monetary penalty under section 1129,.
				105.Review of highest-earning claimant representativesNot later than 1 year after the date of the enactment of this Act and biennially thereafter, the
			 Inspector General of the Social Security Administration shall conduct
			 biennial reviews of the practices of a sample of the highest earning
			 claimant representatives to ensure compliance with the policies of the
			 Social Security Administration.
			IIStrengthening Program Protections
			201.Pre-effectuation and post-effectuation quality reviews of hearing dispositions
				(a)Amendments to title IISection 205(b) of the Social Security Act (42 U.S.C. 405(b)) is amended by adding at the end the
			 following:
					
						(4)
							(A)The Commissioner of Social Security shall conduct pre-effectuation and post-effectuation quality
			 reviews of hearing dispositions with respect to decisions in connection
			 with applications for benefits under this title, in a sufficient number to
			 ensure compliance with laws, regulations, and other guidance issued by the
			 Commissioner of Social Security.
							(B)The Commissioner of Social Security shall annually submit to the Committee on Ways and Means of the
			 House of Representatives and the Committee on Finance of the Senate a
			 report that includes—
								(i)the total number of cases selected for a quality review as described in paragraph (1);
								(ii)the number of such cases in which a decision is remanded; and
								(iii)the number of such cases in which a decision is modified or reversed..
				(b)Amendment to title XVISection 1633 of the Social Security Act (42 U.S.C. 1383b) is amended by adding at the end the
			 following:
					
						(f)
							(1)The Commissioner of Social Security shall conduct pre-effectuation and post-effectuation quality
			 reviews of hearing dispositions with respect to decisions in connection
			 with applications for benefits under this title, in a sufficient number to
			 ensure compliance with laws, regulations, and other guidance issued by the
			 Commissioner of Social Security.
							(2)The Commissioner of Social Security shall annually submit to the Committee on Ways and Means of the
			 House of Representatives and the Committee on Finance of the Senate a
			 report that includes—
								(A)the total number of cases selected for a quality review as described in paragraph (1);
								(B)the number of such cases in which a decision is remanded; and
								(C)the number of such cases in which a decision is modified or reversed..
				202.Uniform qualification standards for disability determination decision makers
				(a)In generalSection 221(k)(1) of the Social Security Act (42 U.S.C. 421(k)(1)) is amended by inserting at the
			 end before the period the following: , including standard qualifications for State and Federal decision makers and medical or vocational
			 advisors involved in the disability determination process.
				(b)Effective dateThe regulations required to be issued as a result of the amendment made by paragraph (1) shall
			 become final not later than 1 year after the date of the enactment of this
			 Act.
				203.Increased transparencyNot later than 180 days after the date of the enactment of this Act and annually thereafter, the
			 Commissioner of Social Security shall produce and make publicly available
			 comprehensive program information to guide disability policy and
			 procedures and to guide accuracy and consistency in decision making,
			 including information relating to productivity, processing time, pending
			 workloads, and decision outcomes with respect to each hearing officer,
			 hearing office, and region and with respect to the disability insurance
			 program as a whole. Such program information shall also include the same
			 data, categorized by office, State, region, and the program as a whole,
			 with respect to each of the following: initial disability determinations;
			 reconsiderations; continuing disability reviews; and reconsiderations of
			 continuing disability reviews.
			204.Data exchange standardization
				(a)In generalSection 704 of the Social Security Act (42 U.S.C. 904) is amended by adding at the end the
			 following:
					
						(f)Data exchange standards for improved interoperability
							(1)DesignationThe Commissioner shall, in consultation with an interagency work group established by the Office of
			 Management and Budget and considering State and other Federal government
			 perspectives, designate data exchange standards to govern, under titles
			 II, VIII, and XVI—
								(A)necessary categories of information that State agencies operating programs under State plans
			 approved under this part are required under applicable Federal law to
			 electronically exchange with another State agency; and
								(B)Federal reporting and data exchange required under applicable Federal law.
								(2)RequirementsThe data exchange standards required by paragraph (1) shall, to the extent practicable—
								(A)incorporate a widely accepted, non-proprietary, searchable, computer-readable format, such as the
			 eXtensible Markup Language;
								(B)contain interoperable standards developed and maintained by intergovernmental partnerships, such as
			 the National Information Exchange Model;
								(C)incorporate interoperable standards developed and maintained by Federal entities with authority
			 over contracting and financial assistance;
								(D)be consistent with and implement applicable accounting principles;
								(E)be implemented in a manner that is cost-effective and improves program efficiency and
			 effectiveness; and
								(F)be capable of being continually upgraded as necessary.
								(3)Rule of constructionNothing in this subsection shall be construed to require a change to existing data exchange
			 standards found to be effective and efficient..
				(b)Plan for public commentThe Commissioner shall issue a plan for public comment on its website within 24 months after the
			 date of the enactment of subsection (a). The plan shall—
					(1)identify federally required data exchanges, include specification and timing of exchanges to be
			 standardized, and address the factors used in determining whether and when
			 to standardize data exchanges; and
					(2)specify implementation options and describe future milestones for standardizing data for improved
			 interoperability.
					IIIModernizing Disability Programs
			301.Updating of medical-vocational guidelinesAs soon as possible after the date of the enactment of this Act, the Commissioner of Social
			 Security shall prescribe rules and regulations that update the
			 medical-vocational guidelines, as set forth in appendix 2 to subpart P of
			 part 404 of title 20, Code of Federal Regulations, used in disability
			 determinations, including full consideration of new employment
			 opportunities made possible by advances in treatment, rehabilitation, and
			 technology.
			302.Research and demonstration projectsSection 1110 of the Social Security Act (42 U.S.C. 1310), as amended by section 202(b), is further
			 amended by adding at the end the following:
				
					(e)Research and demonstration projects conducted pursuant to subsection (a)(1) shall include the
			 following:
						(1)To be completed not later than the end of calendar year 2016, development of instruments to assess
			 function that are rapid, reliable, and objective to inform the disability
			 determination process.
						(2)To be completed not later than the end of calendar year 2016, studies of the availability and
			 effects of more fully considering assistive devices and workplace
			 accommodations in the disability determination process.
						(f)
						(1)Not later than June 9 of each year, the Commissioner shall submit to the Committee on Ways and
			 Means of the House of Representatives and the Committee on Finance of the
			 Senate an annual interim report on the progress of any research,
			 experimental, pilot, and demonstration projects conducted under this
			 section, including, for each such project, project focus, project design,
			 project timeframe (including specific start and end dates), past and
			 estimated future costs, any evaluation progress, and any other related
			 data and materials that the Commissioner may consider appropriate.
						(2)In the case of any research, experimental, pilot, or demonstration project conducted under this
			 section that is not in effect as of the date of the enactment of the Stop Disability Fraud Act of 2014, such project may not be placed into effect until at least 90 days after the Commissioner submits
			 to the Committee on Ways and Means of the House of Representatives and the
			 Committee on Finance of the Senate a written report on the project,
			 prepared for purposes of notification and information only and containing
			 a full and complete description of the project, including project focus,
			 project design, project timeframe (including specific start and end
			 dates), estimated costs, and evaluation plan.
						(3)Each research, experimental, pilot, or demonstration project conducted under this section shall
			 terminate not later than the end date specified in the reports described
			 in paragraphs (1) and (2)..
			303.Referrals to vocational rehabilitation or other public or private return-to-work service providers
				(a)Amendment to title IISection 222 of the Social Security Act (42 U.S.C. 422) is amended by inserting before subsection
			 (c) the following:
					
						(a)Referral for Rehabilitation Services
							(1)The Commissioner of Social Security may make provision for the referral of individuals who are
			 denied benefits under this title based on an adverse determination of
			 disability to an appropriate public or private entity for employment
			 services, vocational rehabilitation services, or other support services..
				(b)Amendment to title XVISection 1615 of such Act (42 U.S.C. 1382d) is amended by inserting after subsection (a) the
			 following:
					
						(b)
							(1)In the case of any individual who has not attained age 65 and is denied benefits under this title
			 based on an adverse determination of disability, the Commissioner of
			 Social Security may make provision for referral of such individual to an
			 appropriate public or private entity for employment services, vocational
			 rehabilitation services, or other support services..
				(c)Effective dateThe amendments made by subsections (a) and (b) shall apply with respect to applications for monthly
			 insurance benefits filed on or after the date that is 180 days after the
			 date of the enactment of this Act.
				304.Online benefit assessment toolsNot later than 1 year after the date of the enactment of this Act, the Commissioner of Social
			 Security shall make publicly available through the website of the Social
			 Security Administration on-line tools to allow all individuals eligible
			 for benefits based on disability under titles II and XVI of the Social
			 Security Act to assess the impact of earnings on the individual’s
			 eligibility for, and amount of, benefits received through Federal and
			 State benefit programs.
			IVOther Program Improvements
			401.Real property acquired by the Trust Funds
				(a)In generalSection 201(g) of the Social Security Act (42 U.S.C. 401(g)) is amended by adding at the end the
			 following:
					
						(5)
							(A)Notwithstanding any other provision of law, for any real property acquired using funds derived from
			 the Trust Funds—
								(i)the Managing Trustee shall record such property as an asset of the Trust Fund from which such funds
			 were derived;
								(ii)any net proceeds from the disposition of such property sold at any time shall be deposited in such
			 Trust Fund, to be invested by the Managing Trustee in the same manner and
			 to the same extent as the other assets of such Trust Fund; and
								(iii)the use of such real property shall be restricted to purposes of carrying out the duties of the
			 Commissioner as authorized by this Act and any other Federal law..
				(b)Prohibition on use of Trust Funds for certain administrative costsSection 201(g)(5) of the Social Security Act (42 U.S.C. 401(g)(5)), as added by subsection (a), is
			 further amended by adding at the end the following:
					
						(B)
							(i)Funds made available for expenditure pursuant to the authorization in this subsection may not be
			 used for the operation and maintenance of real property in amounts that
			 exceed the actual costs of such operation and maintenance, including any
			 amounts for overhead, space and services, repair, replacement, or
			 depreciation.
							(ii)For purposes of this subparagraph, funds made available for the replacement of the National
			 Computer Center shall be deemed to be funds made available as described in
			 clause (i).
							.
				(c)Annual reportSection 201(c) of the Social Security Act (42 U.S.C. 401(c)) is amended by inserting after the
			 second sentence in the matter following paragraph (5) the following: Such statement of assets shall include an estimate of the fair market value of all real property
			 recorded as an asset of the Trust Funds at the end of the preceding fiscal
			 year..
				(d)Effective dateThe amendments made by subsection (a) shall apply with respect to real property acquired using
			 funds solely derived from the Trust Funds and disposed of on, before, or
			 after the date of enactment of this Act.
				402.Rules relating to distribution of death information furnished to or maintained by the Social
			 Security Administration
				(a)In generalSection 205(r) of the Social Security Act (42 U.S.C. 405(r)) is amended—
					(1)in paragraph (2), by inserting , and to ensure completeness, timeliness, and accuracy of,  after transmitting;
					(2)by striking paragraph (3) and inserting the following:
						
							(3)The Commissioner of Social Security shall, to the extent feasible, provide for the use of
			 information regarding deceased individuals furnished to or maintained by
			 the Commissioner, subject to such safeguards as the Commissioner of Social
			 Security determines are necessary or appropriate to protect the
			 information from unauthorized use or disclosure, to any Federal or State
			 agency providing or administering Federally funded benefits to
			 individuals, other than benefits under this Act, through a cooperative
			 arrangement with such agency designed to ensure proper payment of those
			 benefits with respect to such individuals if—
								(A)under such arrangement the agency provides reimbursement to the Commissioner of Social Security for
			 the reasonable costs of carrying out such arrangement, including the
			 reasonable costs associated with the collection and maintenance of
			 information regarding deceased individuals furnished to the Commissioner
			 pursuant to paragraph (1); and
								(B)such arrangement does not conflict with the duties of the Commissioner of Social Security under
			 paragraph (1).; and
					(3)in paragraph (4), by inserting or in benefit and pension plans for employees of the States or local governments after by the States.
					(b)Effective dateThe amendment made by subsection (a) shall take effect on the date that is 60 days after the date
			 of the enactment of this section.
				403.Reconsiderations of disability cessation determinations
				(a)In generalSection 205(b)(2) of the Social Security Act (42 U.S.C. 405(b)(2)) is amended, in the matter
			 following subparagraph (C)—
					(1)in the second sentence, by striking where the finding was originally made by the State agency, and shall be made by the Commissioner of
			 Social Security where the finding was originally made by the Commissioner
			 of Social Security and inserting regardless of whether the finding was originally made by the State agency or the Commissioner of
			 Social Security;
					(2)in the third sentence, by striking which was originally made by such State agency; and
					(3)in the fourth sentence, by striking which was originally made by the Commissioner of Social Security.
					(b)Effective dateThe amendments made by subsection (a) shall apply with respect to determinations of disability made
			 on or after the date that is 180 days after the date of the enactment of
			 this Act.
				
